IN THE SUPREME COURT OF THE STATE OF DELAWARE

WARD T. EVANS,                           §
                                         §
       Defendant Below,                  §   No. 56, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 88K01678DI (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 12, 2019
                          Decided:   March 13, 2019

                                      ORDER

      Following the denial of his motion to proceed in forma pauperis on February

25, 2019, the appellant was directed to pay the Court’s filing fee by March 11, 2019,

or else his appeal would be dismissed without further notice. The appellant has not

paid the filing fee. The dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 3(b)(2),

that this appeal is DISMISSED.


                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice